Citation Nr: 0329803	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  95-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), claimed as due to personal assault.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kissel, Counsel



INTRODUCTION

The veteran had active duty from January 1983 to January 
1986, and she served with the Army National Guard of Ohio 
from February 1986 to February 1992, which included a period 
of full-time active duty from September 1988 to May 1990.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO in Cleveland, Ohio presently has 
jurisdiction over this case.  

In November 2002, a hearing was held at the Cleveland-RO 
before the undersigned Acting Veterans Law Judge, and a 
transcript of that hearing is on file.  

In June 2003, the Board remanded the appeal for necessary 
development which remains to be completed, as detailed below.  

The veteran is not represented in connection with this 
appeal.  


REMAND

It is regrettable that this case must again be remanded.  
However, the unique facts and clinical history of this case 
raise difficult medical issues which may not be resolved at 
the Board.  See Colvin v. Brown, 6 Vet. App. 177 (1993).  See 
also, Suttman v. Brown, 5 Vet. App. 127, 128 (1993); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. den. sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  The Board is of course aware 
that this appeal has been pending for a long time, but the 
United States Court of Appeals for Veterans Claims (Court) 
has held that remand instructions to the RO in an appealed 
case are neither optional nor discretionary.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

The veteran asserts that she acquired PTSD as a result of a 
claimed personal assault in 1983, during her first period of 
service.  While service personnel records appear not to 
document the incident (indeed, the veteran admits that she 
first recalled the event years after its occurrence), another 
basis for the grant of the claim on appeal must be explored 
on VA psychiatric examination.  Medical records dated in the 
interval between the veteran's first and second periods of 
active duty, show initial psychiatric hospitalization 
(Harding Hospital) in October 1987 for PTSD, with note of an 
April 1986 aggravated assault and rape.  VA hospital records 
of January and February 1998 show treatment for PTSD, as well 
as schizophrenia, undifferentiated type versus 
schizoaffective disorder, bipolar type, and histrionic 
personality disorder.  A diagnosis of schizophrenia, paranoid 
type, was given on VA examination in July 1998.  

Significantly, service personnel records show difficulty 
during her second period of active duty from September 1988 
to May 1990, at which time a diagnosis of PTSD was again 
noted.  The prior adjudication of the claim on appeal has 
given inadequate consideration to 38 C.F.R. § 3.304(f)(3) 
(2002) and the importance of a review of her service medical 
and personnel records.  In a related matter, a December 2000 
VA psychiatric examiner noted that, "[I]f one assumes the 
accuracy of [the veteran's] accounts of trauma, the PTSD 
symptoms have aggravated the personality disorder symptoms."  
While this statement does not, alone, provide a basis for the 
grant of the claim on appeal, it comes close to answering the 
central medical question on appeal, which remains to be 
answered: Whether any preexisting PTSD (resulting from an 
assault after her first period of active duty) was aggravated 
during her second period of active duty, beyond the natural 
progression of the disease.  

The Board reiterates, that if a disease or injury is shown to 
have existed prior to service, such disease or injury will be 
considered to have been aggravated by active military, naval, 
or air service, "where there is an increase in disability 
during such service," unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2002) (the "presumption of aggravation").  
Additionally, clear and unmistakable evidence is required to 
rebut the aforementioned presumption of aggravation "where 
the pre-service disability underwent an increase in severity 
during service."  38 C.F.R. § 3.306 (b).  In the instant case 
on appeal, a review of the veteran's service medical and 
personnel records must be reviewed upon qualified psychiatric 
examination with an eye to 38 C.F.R. § 3.304(f)(3) (2002).  

The Board's June 2003 remand instructed the RO to schedule 
the veteran for a VA psychiatric examination to address the 
nature, extent and etiology of disability from PTSD.  The 
requested examination was never scheduled, in violation of 
Stegall, supra.  Rather, the RO staff entered into a series 
of telephone calls and written correspondence with the 
veteran, all of which apparently left the impression that she 
would not appear for any scheduled examination.  The case was 
returned to the Board on July 30, 2003 without further 
development or readjudication by the RO.  Upon a review of 
that correspondence, the Board can not agree that the veteran 
refused a VA examination.  Rather, the veteran's most recent 
written communication of August 2003 merely requests that the 
VA psychiatric examination be conducted by an African-
American or a female, and that her entire VA claims file (9-
volumes presently) be fully reviewed by the examiner.  It 
appears that the race/gender of the examiner is a very 
important issue with the veteran-which is not altogether 
unexpected given the nature of the claim of service 
connection for PTSD based on personal assault, and diagnoses 
of record.  Given the above, the Board finds that all 
reasonable steps should be taken to accommodate her VA 
examination requests.  

Further, with respect to the Board's prior remand 
instructions regarding compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), which in this case was 
accomplished via a letter sent by the RO the veteran in June 
2003, the Board notes that more recent judicial precedent has 
addressed the notification requirements of the VCAA.  
Specifically, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (PVA case), the U. S. Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court of Appeals for Veterans 
Claims made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found in 
the PVA case that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.

Therefore, since this case is being remanded for additional, 
necessary development, the Agency of Original Jurisdiction-
RO, must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  VBA must schedule the veteran for a 
VA or fee-basis psychiatric examination, 
to be conducted by a psychiatrist who has 
not previously examined, treated or 
evaluated the veteran, and who, if 
possible, is either African-American or 
female, or both.  The VBA should be both 
creative and compassionate in securing 
the requested VA psychiatric examiner 
from all sources and VA medical 
facilities.  The veteran should be given 
prior notice of the time and place of the 
scheduled VA psychiatric examination, 
informing her that VA is attempting to 
accommodate her examination requests to 
the extent reasonably possible, but that 
her full and complete cooperation in the 
VA examination is not only specifically 
requested by the Board, but necessary for 
any favorable disposition of her claim.  

This examination is to be conducted 
specifically to determine the nature, 
extent, and etiology of disability from 
PTSD.  The entire 9-volumnes claims file 
must be reviewed by the examiner in 
connection with the examination, and a 
copy of the instant Board Remand should 
be made available.  The examiner should 
elicit a detailed account from the 
veteran of the in-service stressors to 
which she was subjected, to include the 
sexual assault(s) or harassment claimed 
during active duty and during her 
National Guard service, for the purpose 
of determining whether exposure to said 
stressors has resulted in current 
psychiatric symptoms.  For any diagnosed 
psychiatric disorder, the examiner should 
provide an opinion as to the etiology of 
each.  An opinion should be given as well 
as to whether it is at least as likely as 
not that any diagnosed psychiatric 
disorder was the product of an in-service 
event, injury to disease, to include an 
in-service assault or harassment or other 
service-related incident.  The examiner 
should further make a specific 
determination as to whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been met.  All 
appropriate tests and evaluations should 
be conducted in connection with this 
examination.

Further, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
diagnosed PTSD (See Harding Hospital 
discharge summary, October 1987, 
regarding a report of rape at gunpoint in 
1986, after her first period of active 
service) increased in severity during her 
second period of active duty service, 
from September 1988 to May 1990 (it is 
requested that in addition to the medical 
records generated during this second 
period of service, the examiner also 
review all of the veteran's personnel 
records for this period of service).  It 
there was an increase in severity of the 
PTSD during this period, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
increase in severity was due to any 
incident, including reported in-service 
stressors, during the second period of 
active duty, or conversely, whether any 
increase was due to the natural 
progression of the PTSD diagnosed prior 
to this period of service.  In regard to 
aggravation, the examiner should address 
temporary exacerbations of symptoms 
versus an increase in the level of 
disability beyond the disorder's natural 
progression.  A complete rationale for 
any opinion expressed is respectively 
requested, with reference to the 
documented clinical history.  

3.  Thereafter, VBA must readjudicate the 
issue on appeal, with consideration of 
all additional evidence and argument 
received since issuance of the July 2002 
supplemental statement of the case, and, 
as noted above, after ensuring that all 
duty-to-notify and duty-to-assist 
provisions have been fulfilled in accord 
with the VCAA.  If the benefit sought on 
appeal remain denied, the veteran should 
be furnished a supplemental statement of 
the case, to include citation to 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§§ 3.304(f)(3), 3.306 (2002), and the 
concerns raised in this remand.  The 
veteran should be provided appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters addressed by the Board in 
this remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U. S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, provides for expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	KURT G. EHRMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

